ICJ_100_ImmunitySRCommHR_ECOSOC_NA_1999-04-29_ADV_01_NA_01_FR.txt. 92

OPINION INDIVIDUELLE DE M. WEERAMANTRY,
VICE-PRESIDENT

[Traduction ]

Importance de la protection du personnel des Nations Unies — Distinction
entre les immunités des fonctionnaires des Nations Unies et celles des représen-
tants d'un Etat — Caractère déterminant de la décision du Secrétaire général —
Nécessité d'une jurisprudence internationale uniforme en la matière — Devoir
des rapporteurs de veiller à ne pas outrepasser les limites de leur mandat.

Je souscris aux conclusions de la Cour telles qu’exposées dans son avis.
Je voudrais aussi souligner mon accord avec, en particulier, les principes
énoncés au paragraphe 61 de l’avis, qui veulent que lorsque des tribunaux
nationaux sont saisis d’une affaire mettant en cause l’immunité d’un
agent de l'Organisation des Nations Unies, toute conclusion du Secré-
taire général relative à cette immunité leur soit immédiatement notifiée
avec les documents dans lesquels elle s'exprime et que ladite conclusion
emporte une présomption d’immunité qui ne puisse être écartée que
pour les motifs les plus impérieux, de sorte que les tribunaux nationaux
doivent lui accorder le plus grand poids.

Je souhaiterais toutefois ajouter quelques observations inspirées par les
questions soulevées à propos de cet avis.

IMPORTANCE DE LA PROTECTION DU PERSONNEL DES NATIONS UNIES

A l'évidence, la protection des fonctionnaires du système des Nations
Unies, dans l’exercice de leurs fonctions, revêt une importance primor-
diale pour le bon fonctionnement de ce dernier.

Les rapporteurs doivent être à même de s’acquitter de leurs fonctions
sans être inquiétés ni bénéficier de faveurs, car leurs investigations tou-
chent souvent à des domaines sensibles dans le pays dont les organes font
l'objet de leur examen. Ils ne sauraient s'acquitter de leurs responsabilités
dans l'indépendance qu’exige une enquête libre et exhaustive s’il leur fal-
lait s'inquiéter à tout instant des conséquences fâcheuses qui pourraient
résulter pour leur propre personne d’une telle mission. En irait-il ainsi que
l'efficacité du rapporteur et l'intégrité de l’ensemble du mécanisme fondé
sur des enquêtes indépendantes — mécanisme particulièrement vital pour
le fonctionnement des Nations Unies — se trouveraient amoindries.

Pareille protection est importante aussi pour préserver la capacité des
Nations Unies de recruter les personnes les plus qualifiées qui se trouvent
disponibles. Les intérêts de l'Organisation seraient bien mal servis si les
personnes les plus aptes à s'acquitter d’une tâche particulière devaient
renoncer à exercer cette responsabilité par crainte d’être victimes d’inti-

34
IMMUNITE DE JURIDICTION (OP. IND. WEERAMANTRY) 93

midations dans l’accomplissement de leurs devoirs. Comme la Cour l’a
fait observer en l'affaire de la Réparation: «Pour que l’agent puisse
s'acquitter de ses devoirs de façon satisfaisante, il faut qu’il sente que
cette protection lui est assurée par l'Organisation et qu’il peut compter
sur elle. »!

En dehors de telles considérations fondamentales et des principes
conventionnels en la matière, de nombreuses résolutions de l’Assemblée
générale des Nations Unies ont souligné la nécessité de protéger le per-
sonnel des Nations Unies contre toute entrave apportée au bon accom-
plissement de ses devoirs.

Une telle protection revêt une importance particulière quand des
membres du personnel de l'Organisation examinent des questions qui con-
cernent l'Etat hôte ou ses institutions gouvernementales. De même que
PEtat hôte a le devoir exprès de prendre toutes mesures en son pouvoir pour
éviter les situations de nature à empêcher des fonctionnaires de l’Organi-
sation des Nations Unies de poursuivre librement leur investigation,
l'Organisation des Nations Unies a le devoir exprès de faire tout ce qui
est en son pouvoir pour que ceux-ci jouissent d’une telle liberté. De plus,
les responsabilités qui sont celles de tout Etat étranger sont d’autant plus
impératives lorsque cet Etat, comme c’est le cas en la présente affaire, est
le pays d’origine de membres du personnel des Nations Unies appelés à
exercer des fonctions internationales dans leur pays d'origine lui-même.

ANTÉCÉDENTS DANS LA CONCEPTION DES IMMUNITÉS DU SYSTÈME DES
Nations UNIES

L'élaboration, au sein du système juridique international, d’un dispositif
qui garantisse l’immunité aux fonctionnaires des Nations Unies agissant
dans l'exercice de leurs fonctions officielles s’est fondée sur l'expérience
passée en ce qui concerne l'immunité des diplomates, agents consulaires,
membres des forces armées et autres personnes physiquement présentes sur
le territoire d’un Etat étranger lorsqu'elles exercent des fonctions pour le
compte de leur Etat d’origine. Les dispositions applicables à l'Organisation
des Nations Unies sont énoncées dans la section 22 de Particle VI de la
convention de 1946 sur les privilèges et immunités des Nations Unies.

En droit international coutumier, chaque fois qu’une immunité est
invoquée, il se pose deux questions importantes qui ont un rapport avec
celles dont la Cour est actuellement saisie: le fonctionnaire a-t-il accompli
l'acte litigieux au cours de sa mission officielle; et quelle est, en la
matière, la compétence des tribunaux internes du pays hôte?

On trouve dans la jurisprudence relative à ’immunité diplomatique une
abondante série de décisions indiquant que les tribunaux nationaux ont
affirmé avec vigueur et avec succès leur droit de trancher de cette question.

' Réparation des dommages subis au service des Nations Unies, avis consultatif, CLJ.
Recueil 1949, p. 183.

35
IMMUNITÉ DE JURIDICTION (OP. IND. WEERAMANTRY) 94

Au nombre des décisions représentatives rendues dans ce domaine,
qu’il me suffise de mentionner l’affaire jugée en 1928 devant des tribu-
naux français intéressant le sieur Bigelow, directeur du service des passe-
ports du consulat des Etats-Unis à Paris?; l'affaire jugée en 1955 par des
tribunaux japonais intéressant le soldat américam Cheney*; l'affaire
jugée en 1982 par des tribunaux belges intéressant le directeur de l'office
portugais du commerce à Bruxelles‘ et l’affaire jugée en 1988 par des tri-
bunaux chiliens mettant en cause le conseiller de l’ambassade d’Alle-
magne au Chilif. Il apparaît amplement au vu de ces quelques affaires
que les tribunaux ont en règle générale affirmé leur droit exclusif de déter-
miner, dans le cas d’une immunité relative, si l’acte litigieux avait été
accompli par l'intéressé dans le cadre de ses fonctions officielles.

DISTINCTION ENTRE LES FONCTIONNAIRES DES NATIONS UNIES
ET LES REPRÉSENTANTS D'UN ETAT

Il convient toutefois d’être attentif à certaines différences importantes
qui existent entre les immunités des fonctionnaires d’un Etat et celles des
fonctionnaires de Organisation des Nations Unies.

Ces derniers ne s’acquittent pas de leur tâche au service exclusif d’un
Etat particulier mais au service de la communauté des Etats représentée
par l'Organisation des Nations Unies. Les limites de leurs fonctions ne
sont pas déterminées par un Etat particulier mais sont définies par le
Secrétaire général de l'Organisation des Nations Unies au nom de la
communauté internationale. Leur protection est demandée non pas au
nom d'un Etat déterminé mais au nom de la communauté internationale
au service de laquelle ils se trouvent. Un différend surgissant à propos de
leurs activités ne peut être jugé dans la seule perspective étroite des Etats
concernés, mais engage les intérêts globaux des Nations Unies. Or, les
fonctions et intérêts de l'Organisation des Nations Unies, qui est «le type
le plus élevé d'organisation internationale»®, se placent sur un plan
différent de ceux de n'importe quel Etat nation.

Ces différences fondamentales obligent à situer les choses dans un
cadre de référence différent et ne peuvent passer inaperçues au moment
où le droit international évolue vers un système de jurisprudence admi-
nistrative universellement applicable régissant la conduite et la protection
des membres du personnel des Nations Unies, où que leur mission les
conduise dans le monde.

Il s'ensuit que Ja jurisprudence qui a pris corps concernant le droit

2 Princess Zizianoff v. Kahn and Bigelow, 1927-1928, ILR (Annual Digest), vol. 4,
. 384.
P 3 Japan v. Cheney, 1960, ILR, vol. 23, p. 264.
4 Portugal v. Goncalves, 1990. ILR, vol. 82, p, LS.
5 Szurgelies and Szurgelies v. Spohn, 1992, ILR, vol. 89, p. 44.
6 Réparation des dommages subis au service des Nations Unies, avis consultatif, C.LJ.
Recueil 1949, p. 179.

36
IMMUNITE DE JURIDICTION (OP. IND. WEERAMANTRY) 95

exclusif des juridictions internes de l Etat hôte de décider de ces questions
n’est pas nécessairement applicable dans sa totalité lorsque l’intéressé est
membre du personnel de l'Organisation des Nations Unies. Il se peut qu'il
faille adopter une approche quelque peu différente qui, tout en respectant
comme il se doit l’autonomie des tribunaux nationaux, prenne également
en considération les intérêts plus vastes de la communauté mondiale et la
compétence et les responsabilités spéciales de l'Organisation des Nations
Unies en tant que représentante de cette communauté, Comme l’a fait
observer la Cour à propos de l'Organisation des Nations Unies:

«On doit admettre que ses Membres, en lui assignant certaines
fonctions, avec les devoirs et les responsabilités qui les accompa-
gnent, l’ont revêtue de la compétence nécessaire pour lui permettre
de s’acquitter effectivement de ces fonctions. »?

L'activité de l'Organisation des Nations Unies dans un certain nombre
de domaines sensibles risque de se heurter à toutes sortes de problèmes si
une juridiction interne est libre de passer outre à une décision du Secré-
taire général, l'autorité administrative suprême de l'Organisation, concer-
nant l’immunité dont jouit un fonctionnaire de celle-ci.

Une foule de questions localement sensibles pourraient obérer les pers-
pectives d'élaboration de normes mondiales applicables à ce type de
situations. L'adoption de décisions internes divergentes et incompatibles
pourrait rendre confus les principes généraux applicables. L'autorité
d'opinions soigneusement pesées, émises au plus haut niveau de l’admi-
nistration de Organisation des Nations Unies concernant les fonctions
de son propre personnel, pourrait être affaiblie. La capacité de l’Organi-
sation des Nations Unies a s’acquitter avec efficacité de ses vastes respon-
sabilités pourrait étre entravée.

Toutes ces questions sont des sujets importants de préoccupation mis
en lumière par l'affaire à l’examen.

NÉCESSITÉ D’UNE JURISPRUDENCE UNIFORME EN LA MATIÈRE

Si on laisse les tribunaux nationaux statuer sans tenir compte de l’opi-
nion du Secrétaire général, l’absence d’uniformité dans leurs décisions et
les différents principes et normes qui seraient de ce fait appliqués dans
différents pays seraient préjudiciables tant à un fonctionnement équitable
de la fonction publique internationale qu’a l'édification d’un droit admi-
nistratif international homogène.

Même si l'autonomie interne est un principe qui mérite le plus grand
respect, il importe de reconnaître que le système des Nations Unies, qui
agit dans l'intérêt de la communauté internationale, ne peut faire un
usage efficace de son autorité à cette fin que si ses agents peuvent accom-

7 Réparation des dommages subis au service des Nations Unies, avis consultatif, CJ.
Recueil 1949, p.179.

37
IMMUNITÉ DE JURIDICTION (OP. IND. WEERAMANTRY) 96

plir leur tâche dans le respect d’un ensemble de principes communs, ce
qui ne serait plus le cas si les règles régissant leur action variaient selon les
pays en fonction de la manière discordante dont diverses juridictions
nationales pourraient décider de trancher une même question.

La portée et la complexité grandissantes des activités de l'Organisation
des Nations Unies rendent impératif l’établissement d’une jurisprudence
administrative uniforme dans ce domaine. Cette jurisprudence, sans négli-
ger les diverses nuances tenant aux conditions ou aux contextes locaux
différents, ferait apparaître un ensemble de normes et de principes géné-
raux harmonieux et ordonnés appelant une reconnaissance internationale.

L’acceptation du caractère obligatoire de l'opinion du Secrétaire géné-
ral, à moins qu’il n’y ait une raison évidente de s’en écarter, contribue
dans une mesure considérable à créer cette uniformité, quel que soit le
lieu où l’enquête est effectuée.

En assurant une plus grande uniformité du droit international admi-
nistratif, l'élaboration d’un ensemble de principes communs applicables à
ce type d’affaires aurait à son tour pour effet de renforcer l’autorité des-
dits principes dans des situations données, quel que soit le lieu où elles se
produiraient. Cela éviterait aussi de se trouver dans la situation incon-
grue, où différents rapporteurs — voire un même rapporteur — joui-
raient de degrés d’immunité variables selon les pays où ils accompliraient
leur mission. Cette situation est très bien illustrée par le cas du présent
rapporteur, qui est appelé par ses fonctions à travailler sous différentes
juridictions. Il importe d'éviter cela dans toute la mesure possible et
autant que le permettent les principes applicables.

Dans un domaine aussi sensible que celui des droits de l’homme, la
liberté et l’indépendance des rapporteurs seraient gravement compro-
mises si des normes variables faisaient naître l'incertitude quant aux prin-
cipes applicables en la matière.

CARACTÈRE DÉTERMINANT DE LA DÉCISION DU SECRÉTAIRE GÉNÉRAL

Etant donné qu'il est essentiel que les membres du personnel de l’Orga-
nisation des Nations Unies jouissent d’une protection suffisante pour
pouvoir s'acquitter de leurs missions en toute indépendance, et que le
devoir de protection de ce personnel dans l'exercice de ses fonctions
incombe au premier chef à Organisation elle-même, une très grande
importance doit être attachée aux opinions du plus haut fonctionnaire de
POrganisation des Nations Unies, le Secrétaire général, concernant le
point de savoir si Pimmunité s’applique ou non dans un cas déterminé.

Le Secrétaire général est mieux informé que tout autre organe extérieur
des aspects tels que les limites des attributions d’un agent donné, la ou les
fins que la nomination de celui-ci est censée servir et les besoins de
l'Organisation des Nations Unies concernant l'enquête considérée. Il
connaît mieux que tout autre organe la pratique en la matière et les cir-
constances de l’affaire en question. De par sa position unique qui lui per-

38
IMMUNITÉ DE JURIDICTION (OP. IND. WEERAMANTRY) 97

met d’avoir une vue d’ensemble sur toutes les opérations de l’Organisa-
tion des Nations Unies, il est mieux placé que quiconque pour évaluer les
fonctions d’un agent donné, en les replaçant dans le contexte général des
buts et objectifs, des traditions et du cadre opérationnel des activités de
l'Organisation dans leur ensemble.

Essayer de déterminer l’applicabilité des privilèges et immunités des
Nations Unies à un rapporteur donné dans des circonstances particu-
lières sans tenir compte de l’opinion du Secrétaire général revient à se
priver d’une part importante des éléments indispensables à la prise d’une
décision éclairée.

De plus, il est d'usage au sein du système des Nations Unies de recon-
naître le caractère déterminant des décisions du Secrétaire général en la
matière et plusieurs résolutions de l’Assemblée générale, comme la réso-
lution 36/238 du 18 décembre 1981, montrent l'importance spéciale qui est
accordée aux vues du Secrétaire général sur toutes les questions relatives
à l'administration de l'Organisation. L'opinion de la plus haute autorité
administrative de l'Organisation sur une question essentiellement admi-
nistrative telle que l’étendue des attributions d’un fonctionnaire déter-
miné — question sur laquelle il est mieux que quiconque informé et
habilité à exercer des fonctions de supervision — ne peut être négligée
sans dommage pour l’ensemble du système.

Un tribunal national se doit donc de considérer comme obligatoire la
décision du Secrétaire général sur le point de savoir si telle ou telle action
entrait dans les attributions d’un fonctionnaire ou d’un rapporteur a
moins qu’il ne puisse être établi que des raisons impérieuses conduisent à
rejeter cette lourde présomption. Je suis en total et respectueux accord
avec la Cour 4 cet égard. I n’y a là rien d’arbitraire car si un Etat contes-
tait une telle décision du Secrétaire général, il lui serait toujours loisible
de porter l’affaire devant la Cour pour lui demander de donner un avis
consultatif au regard de la section 30 de la convention.

OBLIGATIONS CORRÉLATIVES DES RAPPORTEURS

Dans la présente espèce, la Commission des droits de l’homme a noté
avec satisfaction le travail du rapporteur spécial, ainsi que cela ressort des
résolutions 1995/36 du 3 mars 1995, 1996/34 du 9 avril 1996, 1997/23 du
11 avril 1997 et 1998/35 du 17 avril 19988. La Commission, par sa résolu-
tion 1997/23°, a aussi prorogé le mandat du rapporteur spécial pour une
nouvelle période de trois ans après avoir fait la déclaration en question.
Le Secrétaire général a conclu que les déclarations du rapporteur spécial
avaient été faites au cours de sa mission de rapporteur spécial de la Com-
mission. La Cour a reconnu nommément la justesse de la conclusion du

8 Dossier, pièces n°° 5-8.
3 Dossier, pièce n° 7.

39
IMMUNITE DE JURIDICTION (OP. IND. WEERAMANTRY) 98

Secrétaire général (par. 56). Pour les besoins de la présente requête, les
choses sont donc définitivement réglées.

Mais cette requête offre l’occasion de souligner qu’il est essentiel que
les rapporteurs, de même d’ailleurs que tous les fonctionnaires des Nations
Unies, veillent constamment à agir selon les termes et dans les limites de
leur mandat.

Ainsi que la Cour l’a fait observer:

«il est à peine besoin d’ajouter que tous les agents de l'Organisation
des Nations Unies, quelle que soit la qualité officielle en laquelle ils
agissent, doivent veiller 4 ne pas excéder les limites de leurs fonctions
et doivent se comporter de manière à éviter que des demandes soient
dirigés contre l'Organisation» !°.

Une des prémisses essentielles sous-tendant l’avis de la Cour, ainsi que
la présente opinion individuelle, est qu’un devoir de protection incombe à
l'Organisation des Nations Unies pour assurer que ses fonctionnaires ne
subissent aucun tort pour des actes accomplis dans le cadre de leurs fonc-
tions. Il s'ensuit que tout droit dont jouit un fonctionnaire des Nations
Unies en vertu de ce principe s'accompagne d’un devoir correspondant.

Un important corollaire des propositions énoncées plus haut dans la
présente opinion est que, au devoir des Nations Unies de protéger ses
fonctionnaires correspond un devoir et une responsabilité de tous les
membres du personnel des Nations Unies de veiller à ce que, quelles que
soient les mesures qu’ils prennent ou les déclarations qu’ils font, celles-ci
s'inscrivent toujours dans le cadre de leurs fonctions — ce qui revient à
transposer dans ce domaine spécifique du droit international le principe
de corrélativité si bien reconnu dans la jurisprudence analytique. Si cette
condition préalable n’est pas satisfaite, le personnel des Nations Unies
s’aventure hors du domaine de la protection qui lui est reconnue, alors
qu’en respectant cette règle les fonctionnaires des Nations Unies pro-
tègent aussi bien eux-mêmes que l'Organisation, qui a à leur égard un
devoir de protection. Cette obligation s'applique tout spécialement en ce
qui concerne les déclarations publiques que ce personnel peut parfois être
amené à faire dans le cadre de ses fonctions concernant son travail.

CONCLUSION

Pour toutes ces raisons, je souscris aux conclusions de la Cour au sujet
de la question qui lui a été posée.

( Signé) Christopher Gregory WEERAMANTRY.

10 Présent avis consultatif, par. 66.

40
